Frankxjm, Judge.
“Where, under the terms of a contract, goods are to be shipped periodically in instalments to the purchaser until notice by the purchaser to discontinue further shipments, and where periodic shipments have been made by the seller under the terms of the contract, and the goods so shipped have been delivered to the business address of the purchaser . . . in periodic instalments ...” the purchaser is liable to the seller for payment for such goods until such date as he discontinues the purchase by giving notice to the seller. Lawyers Cooperative Publishing Co. v. Middlebrooks, 40 Ga. App. 356 (149 S. E. 716). See Electric Ry. Co. of Savannah v. Tennessee Coal &c. Ry. Co., 98 Ga. 189 (26 S. E. 741).
Consequently, in this case the trial court erred in not granting the W. F. Prior Company, Inc.’s motion for a judgment notwithstanding the verdict.

Judgment reversed.


Gardner, P. J., Townsend, and Carlisle, JJ., concur.

*78Decided July 11, 1960.
Casey Thigpen, for plaintiff in error.
Carlton G. Matthews, Jr., contra.